[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT           FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              MAR 30, 2010
                               No. 09-14267
                                                               JOHN LEY
                           Non-Argument Calendar
                                                                 CLERK
                         ________________________

                          Agency No. A095-709-929

JIA LAN SHI,


                                                                        Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                               (March 30, 2010)

Before DUBINA, Chief Judge, HULL and FAY, Circuit Judges.

PER CURIAM:

     Petitioner Jia Lan Shi (“Shi”), a native and citizen of the People’s Republic
of China, petitions for review of the final order of the Board of Immigration

Appeals (“BIA”), which affirmed the Immigration Judge’s (“IJ”) denial of her

claim for asylum under the Immigration and Nationality Act, 8 U.S.C. § 1101 et

seq.1 Shi argues that she established a well-founded fear of future persecution

based on her practice of Falun Gong and that the BIA’s and IJ’s finding to the

contrary is not supported by substantial evidence in the record.

       We review the BIA’s decision as the final judgment, unless the BIA has

expressly adopted the IJ’s decision, in which case, we review the IJ’s decision as

well. Ruiz v. Gonzales, 479 F.3d 762, 765 (11th Cir. 2007). We review factual

determinations, including credibility determinations, under the substantial

evidence test, and will affirm the decision if it is supported by reasonable,

substantial, and probative evidence on the record as a whole. Kueviakoe v. U.S.

Att’y Gen., 567 F.3d 1301, 1304 (11th Cir. 2009). Once an adverse credibility

finding is made, the burden is on the applicant to show that the credibility decision

was not supported by “specific, cogent reasons” or was not based on substantial

evidence. See Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005)

(internal quotation marks omitted). Under this test, we view all evidence in the


       1
        The IJ and BIA also denied Shi’s request for withholding of removal and relief under the
United Nations Convention Against Torture. Shi petitions for review of only the denial of her
application for asylum.

                                               2
light most favorable to the agency’s decision and will reverse the BIA’s findings

“only when the record compels” it. Adefemi v. Ashcroft, 386 F.3d 1022, 1027

(11th Cir. 2004) (en banc). Thus, even if the evidence could support multiple

conclusions, we will affirm the agency’s decision unless there is no reasonable

basis for the decision. Id. at 1029.

      Shi has not challenged the IJ’s and BIA’s adverse credibility determination

in her petition. Even a liberal construction of Shi’s brief compels the conclusion

that Shi has waived her challenge to the adverse credibility findings made by the IJ

and BIA. See N.L.R.B. v. McClain of Ga., 138 F.3d 1418, 1422 (11th Cir. 1998)

(“Issues raised in a perfunctory manner, without supporting arguments and citation

to authorities are generally deemed waived.”). Alternatively, assuming Shi has not

waived her challenge, she falls well short of her burden to demonstrate that the

credibility decision was not supported by the record. See Forgue, 401 F.3d at

1287 (holding that the burden is on the applicant to demonstrate the IJ’s adverse

credibility determination is not supported by substantial evidence). Because the

BIA’s and IJ’s adverse credibility findings have not been challenged, we conclude

that the BIA’s conclusion that Shi has not established a well-founded fear of future

persecution based on her practice of Falun Gong is supported by the record. See

id. (“[A]n adverse credibility determination alone may be sufficient to support the

                                         3
denial of an asylum application.”). Therefore, we deny the petition.

      PETITION DENIED.




                                         4